Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
After further consideration, the previous indication of allowability as to the subject matter of claims 1, 19, and 22 is hereby withdrawn.  A new ground of prior art rejection is entered to reject claims 1, 19, and 22 as below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0049832 to Wong.
With respect to claim 1, Wong discloses in Fig. 5 a clock delay circuit comprising: 
an output (e.g., Fout) to provide an output clock signal which is a delayed version of an input clock signal (e.g., Fin); 
a delay control circuit (e.g., 64, 66, and C) including an output (e.g., 68) for providing a third clock signal having a duty cycle; 
a latch (e.g., 58A, 58B, and 62) including a first input (e.g., 58A) to receive the input clock signal, a second input (e.g., 58B) to receive the third clock signal, and an output (e.g., Fout) to provide the output clock signal, wherein a delay between the input clock signal and the output clock signal is dependent upon the duty cycle of the third 
With respect to claim 19, the latch (e.g., 62) is a D flip-flop, the first input of the latch is a data input (e.g., D), and the second input of the latch is a clock input (> receives output of 60 which serves as a clock for 62).
With respect to claim 22, the delay control circuit (e.g., 62, 66, and C) includes circuitry to adjust (e.g., 74 and 66 control the rise and fall of 68 and thus the duty cycle of 68) the duty cycle of the third clock signal (e.g., 68) to adjust the delay between the input clock signal (e.g., Fin) and the output clock signal (e.g., Fout).

Allowable Subject Matter
Claims 2-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842